818 F.2d 861
51 Fair Empl.Prac.Cas.  1226
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas H. McDANIEL;  Iris W. Sayers;  Troy M. Hawley, Appellants,Jean R. Stokley;  Ersell Alderman, Plaintiffsv.MEAD CORP., d/b/a Lynchburg Foundry Co.;  Lynchburg FoundryCompany, Appellees.
No. 86-2528.
United States Court of Appeals, Fourth Circuit.
Argued March 2, 1987.Decided May 8, 1987.

Before HALL and CHAPMAN, Circuit Judges, and TIMBERS, Circuit Judge for the United States Court of Appeals for the Second Circuit, sitting by designation.
Darrel L. Tillar (Long, Long & Tillar, on brief), for appellants.
Edmund N. Kneisel (Martin M. McNerney;  Walter Spiegel;  Kilpatrick & Cody, on brief);  Mark E. Feldmann (Glenn, Flippin, Feldmann & Darby, on brief) for appellees.
PER CURIAM:


1
Plaintiffs, Thomas H. McDaniel, Iris W. Sayers, and Troy M. Hawley appeal the district court's order granting summary judgment for defendants, Mead Corporation, d/b/a Lynchburg Foundry, and Lynchburg Foundry Company, in this action brought pursuant to the Age Discrimination in Employment Act ("ADEA"), 29 U.S.C. Sec. 621, et seq.


2
Plaintiffs, who were terminated by defendants during a reduction of the employer's workforce in October, 1982, claimed that they were discharged on the basis of their ages in violation of the ADEA.  Following discovery and a hearing on defendants' motions for summary judgment, the district court concluded that Hawley had failed to establish a prima facie case of discrimination and that the other plaintiffs had presented no evidentiary facts which would justify a reasonable inference that they were disparately treated because of their ages.


3
On appeal, plaintiffs contend that summary judgment was improper because of the existence of disputed material facts;  that the district court confused the standard for summary judgment with the standard for a directed verdict;  and that the district court erred in denying plaintiffs an opportunity to show discriminatory motivation and pretext concerning the articulated justifications for their job terminations.


4
Upon consideration of the record, briefs, and oral argument, we reject plaintiffs' contentions as meritless and affirm for the reasons expressed by the district court.  McDaniel v. Mead Corporation, 622 F. Supp. 351 (W.D. Va. 1986).1

AFFIRMED


1
 Given our disposition, we do not address the contentions raised by defendant Mead Corporation that it should have been dismissed from the action on the grounds that it was not involved in the termination decisions, is not liable as the parent company of Lynchburg Foundry Company, and was not named in the charge of age discrimination filed by plaintiffs with the Equal Employment Opportunity Commission